[Cite as State v. Martin, 2016-Ohio-5352.]




                             IN THE COURT OF APPEALS OF OHIO
                                SECOND APPELLATE DISTRICT
                                      CLARK COUNTY

 STATE OF OHIO                                     :
                                                   :
         Plaintiff-Appellee                        :   C.A. CASE NO. 2015-CA-106
                                                   :
 v.                                                :   T.C. NO. 14CRB4345
                                                   :
 STEPHANIE MARTIN                                  :   (Criminal Appeal from
                                                   :    Municipal Court)
         Defendant-Appellant                       :
                                                   :

                                              ...........

                                             OPINION

                 Rendered on the ___12th___ day of ____August____, 2016.

                                              ...........

MARC ROSS, Atty. Reg. No. 0070446, 50 E. Columbia Street, Springfield, Ohio 45502
    Attorney for Plaintiff-Appellee

SAMANTHA L. BERKHOFER, Atty. Reg. No. 0087370, P. O. Box 2693, Springfield, Ohio
45501
      Attorney for Defendant-Appellant


                                             .............

FROELICH, J.

        {¶ 1} Stephanie Martin appeals from her conviction, upon her guilty plea, for

obstructing official business. Martin’s appellate counsel has filed a brief pursuant to

Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), indicating that

she found no issue upon which to base an appeal. By entry, we informed Martin that her
                                                                                           -2-

attorney had filed an Anders brief on her behalf and granted her 60 days from that date

to file a pro se brief. No pro se brief has been filed.

       {¶ 2} We have conducted our independent review of the record pursuant to

Penson v. Ohio, 488 U.S. 75, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988). We conclude that

Martin’s appeal must be dismissed as moot.

       {¶ 3} On October 29, 2014, Martin was charged with falsification, based on her

recantation of allegations against her former live-in boyfriend. The recantation occurred

the day after her former boyfriend allegedly violated a protection order by entering

Martin’s home, ransacking it, and then following Martin and her brother when the two fled

the home in Martin’s car. Martin told officers that she had lied about her former boyfriend

because she was mad at him. The officers did not believe her recantation.

       {¶ 4} On May 26, 2015, Martin pled guilty to an amended charge of obstructing

official business, a misdemeanor of the second degree. The record contains a “pretrial

review form,” which reflects the plea and was signed by the parties and the court. A

transcript of the plea hearing is not part of the record before us.

       {¶ 5} On October 20, 2015, the trial court sentenced Martin to seven days in jail

for obstructing official business. That sentence was made consecutive to a three-day

sentence that she received in a separate OVI case, for an aggregate jail term of ten days.

At the sentencing hearing, Martin requested a two-week stay of her sentence so that she

could make arrangements with her employer and for her children. The trial court granted

the request, but it modified the sentence in the OVI case to fifteen days in jail, with twelve

days suspended on the condition that Martin reported to the jail on November 3, 2015.

       {¶ 6} Martin reported to the jail on November 3, 2015, as required. The record
                                                                                             -3-


contains a jail commitment form, which reflects that Martin was booked into the jail at 8:45

a.m. on November 3, 2015, and that she was required to serve a total of ten days – three

days for Case No. 15 TRC 530 (OVI) and seven days for Case No. 14 CRB 4345

(obstructing official business).

       {¶ 7} Martin appealed her conviction on November 18, 2015.

       {¶ 8} In her Anders brief, appellate counsel raises one potential assignment of

error, namely that she “was uninformed or received unclear legal advice” because she

had “changes in counsel in the public defender’s office during the time of her pending

case.” According to counsel, Martin’s original trial counsel passed away unexpectedly,

and another public defender was assigned to her case.

       {¶ 9} At the outset, we note that the record does not contain a transcript of the plea

hearing. In the absence of the plea hearing transcript, we cannot review whether there

are any non-frivolous issues involving that hearing. In general, we would require counsel

to obtain the missing transcript prior to conducting our Penson review. In this case,

however, we need not require counsel to obtain the plea hearing transcript, because the

record before us demonstrates that Martin’s appeal is moot.

       {¶ 10} “ ‘Where a criminal defendant, convicted of a misdemeanor, voluntarily

satisfies the judgment imposed upon him or her for that offense, an appeal from the

conviction is moot unless the defendant has offered evidence from which an inference

can be drawn that he or she will suffer some collateral legal disability or loss of civil rights

stemming from that conviction.’ ” State v. Byrd, 185 Ohio App. 3d 30, 2009-Ohio-5606,

923 N.E.2d 161, ¶ 10 (2d Dist.), quoting State v. Golston, 71 Ohio St. 3d 224, 226, 643
N.E.2d 109 (1994).
                                                                                         -4-


       {¶ 11} Martin’s sentence for obstructing official business consisted of a seven-day

jail sentence. At sentencing, Martin’s defense counsel asked the trial court if it “would

be possible for [Martin] to report to jail at a later date so that she can make arrangements

for, or attempt to make arrangements for her children and with her employment.”

Counsel requested a delay of two weeks, which the trial court granted (with some

modification to Martin’s sentence for OVI).        Martin did not request a stay of her

misdemeanor sentence pending appeal, and it is apparent from the record that she has

satisfied her jail sentence. Because Martin has already completely served her sentence

for obstructing official business, we have no ability to provide her any meaningful remedy

on appeal from that conviction.     There is no evidence, or even a suggestion, of a

collateral consequence from Martin’s conviction.

       {¶ 12} Although appellate counsel failed to provide a complete record, the record

nevertheless establishes that this appeal is moot. Accordingly, Martin’s appeal will be

dismissed.

                                         .............

DONOVAN, J. and WELBAUM, J., concur.

Copies mailed to:

Marc Ross
Samantha L. Berkhofer
Stephanie Martin
Hon. Thomas E. Trempe